Citation Nr: 1047036	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  02-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 28, 1994, for 
the grant of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision that, in 
pertinent part, assigned an effective date of March 28, 1994, for 
the award of TDIU benefits.  The Veteran timely appealed for an 
earlier effective date.  This is the only issue that has been 
perfected on appeal.  

In September 2008, the Board remanded the matter for additional 
development.  VA substantially complied with the previous remand 
directives.  In August 2009, the Veteran withdrew his prior 
request for a Board hearing, in writing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that determinations of unemployability must be 
considered by the Board when making determinations of entitlement 
to TDIU.  See Brown v. Brown, 4 Vet.App. 307 (1993)  (In a claim 
for TDIU, where the United States Postal Service and the New York 
State Department of Labor determined that appellant was 
unemployable, the Court found no plausible basis for the BVA's 
conclusion that appellant is able to engage in substantially 
gainful employment.)  

The Veteran was awarded VA pension benefits in June 1977, based 
on a determination that the Veteran was permanently and totally 
disabled.  Schizophrenia was the only disability considered to be 
compensably disabling.  

Records received from the Social Security Administration dated in 
April 1994 reflect a primary diagnosis of schizophrenic disorder, 
paranoid type; it was determined that the Veteran was disabled 
from June 1981.  No secondary disability is indicated. 
  
The Board notes that service connection has been established for 
schizophrenia, effective June 15, 1990.  The RO has evaluated the 
Veteran's disability as 50 percent disabling prior to March 28, 
1994; and as 70 percent disabling from March 28, 1994.  TDIU 
benefits have been awarded, effective March 28, 1994.

For the period from June 15, 1990, to March 27, 1994, the 
Veteran's combined disability rating is 50 percent.  See 
38 C.F.R. § 4.25 (2010).  This combined disability rating does 
not meet the minimum percentage requirement for TDIU under 38 
C.F.R. § 4.16(a).  

Where the percentage requirements set forth above are not met, 
entitlement to the benefit on an extraschedular basis may be 
considered when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of Veterans, who are unemployable due to 
service-connected disability, but who fail to meet the percentage 
standards set forth in paragraph (a) of this section. 38 C.F.R. § 
4.16(b).

On VA Form 21-8940 filed by the Veteran in February 2001, the 
Veteran reported that he had not been able to work since 1974; 
and that he only worked one year after leaving active service.  
He last worked in construction (carpentry) in 1974.  The Veteran 
completed high school and had no other training (Volume 2). 

Accordingly, the case is REMANDED for the following action:

The RO or AMC should submit the claim for 
an earlier effective date for the award of 
TDIU benefits under 38 C.F.R. § 4.16(b) to 
the Director, Compensation and Pension 
Service.  The RO or AMC should follow the 
dictates of 38 C.F.R. § 4.16(b) in making 
this submission.  Consideration should be 
given to the 1977 VA and 1994 Social 
Security Administration determinations and 
holding in Brown discussed herein.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


